DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 18-22 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Comment
Claims 1-16, 18-22 are allowable over the prior art of record for the reasons stated on pp 8-10 of the Applicant’s remarks/arguments filed 07/25/2022.  An updated search was conducted and no prior art was found to read on the claims.  
Therefore, Claims 1-16, 18-22 are allowed.

Prior Art Summary:
US PGPub  2019/0104047 Tejaprakash teaches on a device that can receive a test package for testing. The test package can include at least one virtual network function (VNF) for testing. The device can configure the testing for the test package based on the VNF included in the test package or a vendor associated with the VNF, Abstract.  Tejaprakash teaches that a CSAR file may be utilized.  However, Tejaprakash does not teach on the details in the independent claims regarding wherein the CSAR file is usable to provide description data to a VNF descriptor component of the VNF testing component, the description data comprising a template defining the VNFs that are to be commissioned; updating, by the VNF descriptor component, the predetermined test configuration data with the data obtained from the CSAR file.

US Patent 11,018,899 Melkild teaches onboarding of Virtual Network Functions (VNFs) in a system employing a Network Function Virtualization (NFV) architecture. More specifically, the application relates to onboarding a VNF which includes multiple Virtual Network Function Components (VNFCs) in a single Virtual Deployment Unit (VDU), Summary.  Melkild teaches on utilizing a CSAR file to instantiate a VNF.  However, Melkild does not teach on the details in the independent claims regarding wherein the CSAR file is usable to provide description data to a VNF descriptor component of the VNF testing component, the description data comprising a template defining the VNFs that are to be commissioned; updating, by the VNF descriptor component, the predetermined test configuration data with the data obtained from the CSAR file.

US PGPub 2022/0255803 Li teaches A network service (NS) instantiation method is applied to a network functions virtualization orchestrator (NFVO). The method includes receiving an NS instantiation request; determining a network service description information (NSD) based on the NS instantiation request, where the NSD includes a node type of a virtualized network function (VNF), Abstract.  Li teaches on testing environments and on utilizing a CSAR file with description information in order to instantiate a VNF.  However, Li does not teach on providing this information to a testing component and has a priority date of 11/5/2019 which is after the priority date of the instant application.

Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454         

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454